Mr. Justice Craig delivered the opinion of the Court: This record presents but two questions to be considered: First, did the court err in overruling the plea in bar, interposed to the bill by the defendant Taylor A. Snow; second, did the court err in overruling the demurrer of defendant Asahel Gage. No replication was filed to the plea, but the plea was set down for argument, and under the rules of practice in chancery cases, where a plea to the bill is set down for argument the truth of its allegations is admitted, and the question to be determined is, do the admitted facts set up in the plea constitute a defense to the bill ? It will be observed that no answer was put in to any portion of the bill, and it will also be observed that the plea was interposed to the whole bill. The facts alleged in the plea are, in substance, that block 28 was delinquent for the taxes of 1868 in the sum of $84.10; that the taxes were not paid, and the land was sold to satisfy the taxes, and a certificate of sale was issued to the purchaser, who, before the time for redemption expired, assigned it to Gage; that no redemption was made, and Gage has never been repaid, and that afterwards Gage paid taxes on certain of the lots; that Gage has not been reimbursed; that defendant is now the owner of the interest of Gage, and he has not been reimbursed for the taxes paid by Gage; that the bill does not offer to do equity towards defendant, or refund the money paid by Gage to extinguish the lien of the tax on the property. These are the facts alleged in the plea, which complainants admitted by setting the plea down for argument, and it is apparent, upon an inspection of the allegations of the bill, that the facts pleaded did not constitute a bar to most of the bill. No allegation of the bill upon which complainants relied for relief is denied by the plea. No defense whatever is set up in the plea to the matters relied upon in the bill. That complainants are entitled to the relief prayed for in the bill, is not denied; but it is set up in the plea, that they are not entitled to relief except upon condition that they reimburse defendant for certain taxes alleged to have been paid on the lots. The plea, although purporting, on its face, to be an answer to the whole bill, extends only to a part of it. It extends only to that part of the bill which asks for unconditional relief. Where a plea in chancery undertakes to answer the whole bill, but extends only to a part of the bill, it is bad. Story, in his Equity Pleadings, (sec. 693,) says: “A plea, like a demurrer, may be either to the whole bill, or to a part, only, of the bill. If it does not go to the whole bill, it should definitely and exactly express to what part it extends. * * * If a plea is to the whole of the bill, but does not extend to or cover the whole, the plea is bad.” We think the plea was bad, and the court did right in overruling it on the argument. • We now come to the second point. It is claimed by Gage, in support of his demurrer to the bill, first, that it appears upon the face of the bill that he has no interest whatever in the subject matter of the litigation, and was therefore not a proper party to the bill. There is one allegation of the bill, it is true, alleging that on the 16th of January, 1883, Gage executed a quitclaim deed, conveying his interest in the lots to Snow, and if the bill contained no other allegation showing Gage connected with the matters involved, there would be much force in the position of counsel. But upon an examination of the bill it will be found that it is charged that the deed was made in pursuance of a conspiracy between Snow and Gage, for the purpose of extorting money from the owners of the lots,—that no consideration was paid for the d'eed. It is also alleged that Gage and Snow have extorted from the owners of "some of the lots large sums of money for quitclaim deeds, to remove the cloud cast upon their titles; that they threaten to further cloud the title to the lots by executing and recording other deeds. These and other allegations of the bill, which are admitted to be true by the demurrer, sufficiently connect Gage with the subject matter of the litigation. It is also claimed that the bill was demurrable, for the reason that it showed, on its face, as to seventy-three of the one hundred lots complainants had no interest, and at the same time the bill sought to enjoin the defendants from asserting any title to those lots. Where a bill in equity sets out various claims to the interposition of the court, and a general demurrer is filed, the demurrer will be overruled if any of the claims afford a proper case for the jurisdiction of the court. (Brown v. Hogle, 30 Ill. 119.) Here a general demurrer was filed, and the bill was sufficient as to a portion of the lots, as respects ownership, although it might be bad as to those complainants did not own. Under the rule in the case cited the demurrer was properly overruled. The decree of the Superior Court will be affirmed. Decree affirmed.